Lumpkin, P. J.
1. The points soughtto be made as to alleged error in admitting testimony were not properly presented.
2. Mere agency to collect a particular claim does not authorize the agent to agree that the proceeds thereof shall be applied to a debt due by his principal.
3. Neither a widow nor her agent, whatever his authority, can lawfully apply the proceeds of a year’s support set apart for the benefit of herself and minor children to the payment of a pre-existing debt due by her individually, in the consideration of which the minors had no interest.
4. Applying the principles laid down in the two preceding notes to the facts of the present case, the verdict complained of was without evidence to support it and ought to have been set aside.

Judgment reversed.


All the Justices concurring.